EXHIBIT 10.09

SEVERANCE AGREEMENT AND GENERAL RELEASE

 

This Severance Agreement and General Release (“Agreement”) is made and entered
into between Paul Brenner (“Employee”) and Emmis Operating Company
(“Emmis”).  Emmis and all of its affiliates are hereinafter collectively
referred to as the “Company.”  

 

WHEREAS, Employee and Emmis were parties to an Employment Agreement, dated as of
March 1, 2016 (the “Employment Agreement”), the term of which continues to and
including February 28, 2019, unless earlier terminated in accordance with the
provisions of the Employment Agreement; and

 

WHEREAS, following termination of the Employment Agreement, Employee remains
bound by certain surviving obligations contained in the Employment Agreement,
including, without limitation, intellectual property covenants, confidentiality
and non-disclosure obligations, and certain restrictive covenants.

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

 

1.Termination of Full-Time Employment.  Employee’s full-time employment with the
Company terminated effective February 28, 2019.

 

2.Severance Benefits.  On the Company’s first regular payday following the
effective date of this Agreement, as set forth in Section 5 below (“Effective
Date”), the Company shall pay Employee as severance $408,000.00, in a lump sum,
less all applicable federal, state and local taxes (“Severance Payment”).

 

Employee shall be solely responsible for any federal, state and local taxes
incurred as a result of any severance benefits provided to Employee under this
Section 2.  Employee shall indemnify and hold the Company harmless from any
costs, liability or expenses, including reasonable attorneys’ fees, arising from
the taxation, if any, of any severance benefits provided to Employee under this
Section 2, including without limitation any penalties or administrative
expenses.

 

3.Complete Release by Employee.  Employee hereby releases and forever discharges
Emmis and all of its parents, subsidiaries, affiliates (including without
limitation Emmis Communications Corporation, Emmis Operating Company, NextRadio,
LLC, TagStation, LLC, Emmis Radio, LLC), insurers, employee benefit and welfare
benefit programs and plans (including without limitation administrators,
trustees, fiduciaries and insurers of such programs and plans), predecessors,
successors and assigns, and all of their respective present and former partners,
officers, directors, shareholders, agents, independent contractors, employees,
representatives, and attorneys, in their representative as well as their
individual capacities, from any and all claims, demands, damages, costs,
expenses, and causes of action of any kind or nature, whether known or unknown,
including, without limitation, any claims alleging violation or breach of any
federal, state, or local constitution, statute, regulation, ordinance, or common
law, and/or breach of any

 

--------------------------------------------------------------------------------

 

contract.  Employee’s release of claims includes specifically, without
limitation, the following: (a) any claims of age discrimination under the Age
Discrimination in Employment Act (“ADEA”) (including without limitation the
Older Workers Benefit Protection Act (“OWBPA”)), (b) any claims under any state
statutory or decisional law pertaining to wrongful discharge, discrimination,
retaliation, breach of contract, breach of public policy, misrepresentation,
fraud or defamation, (c) any and all claims under the Illinois Human Rights Act;
Illinois wage payment laws; Indiana Civil Rights Law, Indiana Wage Payment
Statute, Indiana Wage Claims Statute, Indiana wage payment laws, Title VII of
the Civil Rights Act of 1964, the Employee Retirement Income Security Act, the
Fair Labor Standards Act, the Family and Medical Leave Act and the Americans
With Disabilities Act, and (d) any claims that Employee has or may have on
account of or arising out of or in any way related to (i) Employee’s employment
with the Company, (ii) the termination of Employee’s employment with the
Company, (iii) Employee’s existing or potential entitlement under any employee
benefit or welfare benefit programs or plans of the Company, (iv) the Employment
Agreement, and/or (v) any and all matters, transactions or things occurring
prior to Employee’s execution of this Agreement.

 

4.Additional Acknowledgments, Covenants and Agreements by Employee.  Employee
further acknowledges, covenants, and agrees that:

 

a.Employee has received all compensation and benefits Employee was or will be
entitled to by virtue of Employee’s employment with the Company, including
without limitation under the Employment Agreement, except for the severance
benefits to be provided by the Company pursuant to Section 2 of this Agreement;

 

b.Employee has been advised and encouraged to seek legal counsel before signing
this Agreement, Employee was given 45 days within which to consider this
Agreement before Employee signed it, and in executing this Agreement, Employee
does not rely upon and has not relied upon any representation or statement with
regard to the subject matter, basis or effect of this Agreement, other than
those specifically stated in this Agreement;

 

c.Employee remains bound by all terms and conditions contained in the NextRadio
Confidentiality and Intellectual Property Rights Agreement (the “IP Rights
Agreement”) previously executed by Employee, and Employee hereby reaffirms all
such covenants and obligations contained therein;

 

d.Employee has returned or will immediately return to the Company all files,
records, documents, information, data, equipment, lists, computer programs
and/or data, property, materials, or other items relating in any way to the
business and/or operations of the Company or its affiliates, including without
limitation any “Confidential Information” (as defined below);

 

e.Employee shall not, directly or indirectly, make, or allow Employee’s name to
be used in, any communication (oral, written, electronic, through any form of
media, or otherwise) which, directly or indirectly, expressly or impliedly,
attacks, degrades, criticizes, discredits or in any way impugns the personal or
professional integrity,

2

 

--------------------------------------------------------------------------------

 

reputation or business practices of the Company or any of its present or former
partners, officers, directors, shareholders, agents, independent contractors,
employees, representatives, or attorneys, in their representative as well as
their individual capacities, or any of the Company’s parents, subsidiaries,
affiliates, predecessors, successors or assigns;

 

f.Employee has read and understands this Agreement and executes it voluntarily
and of Employee’s own free will;

 

g.Employee has not previously filed or otherwise initiated any complaint, cause
of action or claim against the Company; and

h.Employee’s execution of this Agreement is in consideration of something of
value to which Employee would not otherwise be entitled.

 

5.Effective Date of Agreement.  This Agreement shall not become effective until
it has been fully executed by both parties, but no earlier than the eighth day
after Employee signs it.  During the seven-day period immediately following the
date of Employee’s execution of this Agreement, Employee shall be entitled to
revoke it by putting the revocation in writing and delivering it to Traci
Thomson, SPHR, VP, Human Resources, 40 Monument Circle, Indianapolis, Indiana
46204, by hand delivery or certified mail, return receipt requested, within
seven calendar days of the date on which Employee signs the Agreement.  If
Employee delivers the revocation by mail, it must be postmarked within seven
calendar days of the date Employee executes the Agreement.

 

6.Information Regarding Release of Age Discrimination Claim.  The Company has
attached as Exhibit A to this Agreement a schedule referred to in the OWBPA,
which provides information regarding the group of employees covered by the
employment termination program, the eligibility factors the Company used, the
job titles and ages of all employees selected for termination, and the job
titles and ages of all employees who were not selected for termination.

 

7.No Admission on Part of the Company.  It is understood and agreed by the
parties that this Agreement does not constitute an admission by the Company that
it has violated any statute or law, committed any unlawful act or breached any
contract.  It is also understood and agreed by the parties that this Agreement
is entered into solely for the purpose of compromise in an effort to fully
resolve all matters relating in any way to Employee’s employment with the
Company, the termination of Employee’s employment with the Company, and/or the
Employment Agreement.

 

8.Confidentiality.  Employee shall keep the terms and conditions of this
Agreement strictly confidential.  Except as may be required by law, Employee and
his/her agents, employees, representatives, attorneys, successors, and assigns
shall not (a) disclose any terms or conditions of this Agreement to any person,
firm, corporation or entity other than Employee’s accountants and attorneys, (b)
characterize or describe this Agreement to any person, firm, corporation or
entity other than Employee’s accountants and attorneys, and/or (c) discuss or
communicate with any person, firm, corporation or entity other than Employee’s
accountants and attorneys any aspect of this Agreement.  

3

 

--------------------------------------------------------------------------------

 

 

9.Survival.  Certain provisions of Employee’s Employment Agreement expressly
survive the termination of the Employment Agreement.  Employee expressly
acknowledges that following the termination of Employee’s full-time employment
with Company, Employee remains bound by, without limitation, the (i)
intellectual property restrictions and obligations in Section 7 of the
Employment Agreement, (ii) confidentiality and non-disclosure obligations in
Section 7 of the Employment Agreement, and (iii) restrictive covenants,
including but not limited to those set forth in Section 8, and Employee
reaffirms all such obligations.

 

10.Non-Disclosure; Non-Competition; Non-Solicitation.  As a condition of the
Company providing Employee with the severance benefits in accordance with
Section 2 of the Agreement, Employee agrees to be bound by the following
restrictive covenants:  

 

a.Non-Disclosure.  In connection with Employee’s employment with the Company,
Employee was given access to, generated, or otherwise came into contact with or
become aware of “Confidential Information” (as defined below).  Employee further
acknowledges and agrees that Confidential Information is the property of the
Company and/or its affiliates and Employee has not acquired any ownership rights
in Confidential Information.  Employee therefore shall not directly or
indirectly disclose, use or exploit any Confidential Information for Employee’s
own benefit or for the benefit of any person or entity following Employee’s
employment with the Company.  For purposes of this Agreement, Confidential
Information shall mean any proprietary, confidential or competitively sensitive
information and materials that are the property of or relate to the Company, its
affiliates or their businesses (excepting only information and materials already
known by the general public), including without limitation (a) trade secrets,
(b) the names and addresses of the Company’s past, present or prospective
customers (and all information relating to such customers) and (c) information
concerning the Company’s suppliers, vendors, financing sources, financial
condition, pricing, marketing plans or techniques, business strategies, or
software.  This Section 10(a) of the Agreement shall be in addition to
Employee’s obligations under the Employment Agreement and the IP Rights
Agreement.

 

 

b.Non-Competition.  For a period of one (1) year immediately following the
Effective Date of this Agreement (which duration shall be extended by the length
of any period during which Employee is in violation of this Section 10(b)),
Employee shall not within the “Geographic Territory” (as defined below) own,
manage, operate, control, invest in, lend to, acquire an interest in, or
otherwise engage or participate in (whether as an employee, independent
contractor, consultant, partner, shareholder, investor, or any other type of
participant) any Competitor Business (as hereinafter defined), or in any
affiliates of a Competitor Business, (i) if Employee directly or indirectly
performs any duties, responsibilities or functions on behalf of the Competitor
Business that are the same as or similar to the duties, responsibilities or
functions Employee performed for Company or any member of the Company during any
portion of the 24-month period immediately preceding the Effective Date of this
Agreement (the “Pre-Termination Period”), (ii) that relate in any respect to any
aspect of the business of Company or of any member of the Company as to

4

 

--------------------------------------------------------------------------------

 

which, during any portion of the Pre-Termination Period, Employee performed any
duties or services or received any confidential information, or (iii) relate in
any respect to, or would benefit from the use of, any confidential information
Employee received during the Pre-Termination Period.  “Geographic Territory”
shall mean Indiana, Illinois, United States, and/or any other state, market,
country, or geographic territory in which Company, or a member of the Company,
delivered, sold or marketed its products or services or conducted business
during the Pre-Termination Period.  “Competitor Business” shall mean (i) any of
the following:  Bonneville International Corporation; Entercom Communications
Corporation; Fiscowl, LLC (d/b/a Analytical Owl); The Nielsen Company (US), LLC;
Gracenote; iHeart Media + Entertainment, Inc.; Veritone, Inc.; and Xperi
Corporation (f/k/a iBiquity); or (ii) any business that is engaged in (a) the
terrestrial radio broadcasting business or the city and regional magazine
publishing business, or (b) the use, development or sale of dynamic pricing
software or services.  The parties acknowledge and agree that Company’s business
is generally located at least within the Geographic Territory, extends
throughout the Geographic Territory, and is not limited to any particular region
of the Geographic Territory.  This Section 10(b) of the Agreement shall replace,
in its entirety, Section 8.2 of the Employment Agreement.

 

c.Non-Solicitation.  For a period of 24 months (which period shall be extended
to include any period of time during which Employee is in violation of this
Section 10(c)) immediately following the date on which Employee’s employment
with the Company terminated, Employee (on Employee’s own behalf or that of any
other person or entity) shall not directly or indirectly solicit, induce or
influence any employee of the Company or any other person or entity who has an
actual or prospective employment, consulting or contractor relationship with the
Company to discontinue, reduce, reject or otherwise change in any manner adverse
to the interests of the Company the nature or extent of such relationship with
the Company.  This Section 10(c) of the Agreement shall be in addition to
Section 8.1 of the Employment Agreement.

 

d.Injunctive Relief.  Employee acknowledges the special and unique nature of
Employee’s employment with Company and understands that, as a result of
Employee’s employment with Company, Employee has gained knowledge of and had
access to highly sensitive and valuable information regarding the operations of
Company and its subsidiaries and affiliated entities, including but not limited
to the confidential information described more fully in the IP Rights
Agreement.  Accordingly, Employee acknowledges Company’s interest in preventing
the disclosure of such information through the engagement of Employee’s services
by any of Company’s competitors (or any member of Company’s competitors)
following the termination of Employee’s employment with Company for any
reason.  Employee further acknowledges that Employee’s breach of Section 10
herein will cause irreparable harm and damage to Company, the exact amount of
which will be difficult to ascertain; that the remedies at law for any such
breach would be inadequate; and that the provisions of this Section 10 have been
specifically negotiated and carefully written to prevent such irreparable harm
and damage.  Accordingly, if Employee breaches Section 10, Company shall be
entitled to injunctive relief (including attorneys’ fees and costs) enforcing
Section 10, to the extent reasonably necessary to protect Company’s legitimate
interests, without posting bond or other security.  

5

 

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary contained in this Agreement, if
Employee violates Section 10, and Company brings legal action for injunctive or
other relief, Company shall not, as a result of the time involved in obtaining
such relief, be deprived of the benefit of the full restrictive covenant periods
set forth therein.  Accordingly, the obligations set forth in Section 10 shall
have the duration set forth therein, computed from the date such relief is
granted but reduced by the time expired between the date the restrictive period
began to run and the date of the first violation of the obligation(s) by
Employee.

e.Construction.  Despite the express agreement herein between the parties, in
the event that any provisions set forth in this Section 10 shall be determined
by any court or other tribunal of competent jurisdiction to be unenforceable for
any reason whatsoever, the parties agree that this Section 10 shall be
interpreted to extend only to the maximum extent as to which it may be
enforceable, and that this Section 10 shall be severable into its component
parts, all as determined by such court or tribunal.

 

11.Re-employment.  Except as specified in the last sentence of this Section 11,
in the event Employee is re-employed by the Company or any of its affiliates as
a full-time, regular part-time, or part-time employee, the Company shall
immediately discontinue the payment of any outstanding severance benefits,
including without limitation the Severance Payment.  In addition, the Company,
in its sole discretion, may condition Employee’s re-employment upon Employee
reimbursing to the Company that portion of the Severance Payment previously paid
to Employee that was intended to cover any time period following the date of
re-employment.  Notwithstanding any of the foregoing, it is understood and
agreed that the Employment Agreement between Employer and Employee, dated as of
March 1, 2019 (the “2019 Agreement”), shall not be considered or interpreted to
be one for “re-employment,” and any services provided by Employee pursuant to
the 2019 Agreement shall not be deemed to be “re-employment,” within the meaning
of this Section 11.  

 

12.Non-Interference with EEOC Rights.  Nothing in this Agreement (including
without limitation any release of claims, non-disclosure, non-disparagement, or
cooperation provision) shall prohibit or restrict Employee from (a) filing a
charge or complaint (including without limitation a charge or complaint alleging
an ADEA violation) with, communicating with, or participating in any
investigation by, the Equal Employment Opportunity Commission, or any similar
state or local administrative agency or (b) challenging the validity of the
waiver and release of any claim that Employee may have under the ADEA.  Employee
acknowledges and agrees, however, that in the event Employee files such a charge
or complaint, Employee waives any right to recover any monetary damages or any
other individual relief.  

 

6

 

--------------------------------------------------------------------------------

 

13.Miscellaneous Terms and Conditions.

  

a.This Agreement sets forth the entire agreement between the parties with
respect to the subject matter of this Agreement and fully supersedes all prior
negotiations, representations and agreements, whether written or oral, between
the parties with respect to the subject matter of this Agreement; provided,
however, that, unless specifically set forth herein, this Agreement does not
supersede, amend or modify any surviving provisions of the Employment Agreement,
the IP Rights Agreement, and/or confidentiality, non-disclosure and/or
restrictive covenants between the Employee and Emmis, TagStation, LLC, or any
member of the Company, which all remain in full force and effect.

 

b.The terms and conditions of this Agreement shall extend to, be binding upon
and inure to the benefit of the heirs, administrators, representatives,
executors, successors and assigns of the parties.

 

 

c.This Agreement shall be construed in accordance with and pursuant to the
internal laws of the state of Indiana, without regard to choice of law rules,
and Employee and the Company (i) agree that litigation initiated by Employee or
the Company concerning the interpretation or implementation of this Agreement
shall exclusively be brought and litigated in a state court of competent
jurisdiction in Marion County, Indiana, or federal court of competent
jurisdiction in the Southern District of Indiana; (ii) consent to the personal
jurisdiction of such courts; and (iii) waive any defense of forum non
conveniens.

 

d.If any term or condition of this Agreement is applied to either party or to
any circumstance that is adjudged to be illegal, invalid or inoperable, that
illegality, invalidity or inoperability shall not affect the remainder of the
Agreement, its validity or enforceability.

 

e.If Employee does not execute this Agreement and deliver it to the Company on
or before April 20, 2019, it shall be voidable at the sole option of the
Company.  Each party has had an ample opportunity to make suggestions or changes
to the terms and conditions in this Agreement.  The terms and conditions of all
parts of this Agreement shall in all cases be construed as a whole, according to
their fair meaning, and not strictly for or against any drafter.

 

f.This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

g.This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), or an exemption under Section 409A,
and shall be construed and administered in accordance with Section 409A.
Notwithstanding any other provision of this Agreement, payments provided under
this Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Any payments under this Agreement that
may be excluded from Section 409A either as separation pay due to an involuntary
separation from

7

 

--------------------------------------------------------------------------------

EXHIBIT 10.09

service, as a short-term deferral, or as a settlement payment pursuant to a bona
fide legal dispute shall be excluded from Section 409A to the maximum extent
possible. For purposes of Section 409A, any installment payments provided under
this Agreement shall each be treated as a separate payment. To the extent
required under Section 409A, any payments to be made under this Agreement upon a
termination of employment shall only be made upon a "separation from service"
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest, or other expenses that may be
incurred by the Employee on account of non-compliance with Section 409A.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly and
properly executed.

 

[Signature Page Follows]




 

--------------------------------------------------------------------------------

 

 

READ ENTIRE AGREEMENT CAREFULLY BEFORE SIGNING

 

 

EMMIS OPERATING COMPANY

 

/s/ J. Scott Enright

Signature

 

J. Scott Enright, Executive Vice President

Printer Name and Title

 

February 28, 2019

Date

 

“Employee”

 

/s/ Paul V. Brenner

Signature

 

Paul V. Brenner

Printer Name

 

February 28, 2019

Date

 

 




9

 

--------------------------------------------------------------------------------

 

EXHIBIT A

DISCLOSURE FORM

 

Federal law requires that the Company provide certain information to you in
connection with the Company’s offer to provide severance pay to you in exchange
for your participation in the Company’s termination program. This Exhibit A sets
forth information required by federal law with respect to each employee who, as
of the time you receive this Disclosure, has been offered the opportunity to
participate in the termination program, or who has been identified as someone
who will not be offered the opportunity to participate in the termination
program. The following page contains a list of the ages and a job position of
the employees considered for participation in the termination program, and
indicates whether the employee was in fact selected for participation in the
termination program.

 

The Company considered and selected the following group of employees when
determining which employees would be offered participation in the termination
program: all employees who work primarily for the NextRadio TagStation
division.  

 

 

Job Title

Age

Selected for Layoff

SVP & CTO / President Next Radio

50

Y

QA Manager

40

Y

Developer

58

Y

QA Analyst

46

Y

Executive Assistant

33

Y

QA Analyst

41

Y

Dir of Product Development

37

Y

Mgr of Software Architecture

53

Y

Developer

31

Y

QA Analyst

32

Y

Front End Developer

33

Y

Developer

39

Y

VP of Data Analytics

56

Y

Senior Data Analyst

39

Y

Data Analyst

55

Y

Dir of Product, Automotive

32

Y

Developer

49

Y

SVP of Revenue Development

49

Y

Marketing Coordinator

31

Y

Marketing Director

58

Y

SVP Technology & Products

42

Y

National Sales Director

43

Y

Dir of Broadcaster Engagement

42

Y

Dir of Product Development

32

Y

Account Manager

33

Y

Account Manager

27

Y

10

 

--------------------------------------------------------------------------------

 

VP of Auto & Wireless Business Development

53

Y

Engineer EX

39

Y

Project Manager EX

36

Y

Product Designer

44

Y

Business Intelligence Developer

30

Y

NextRadio Sales Assistant

26

Y

Technical Support Analyst

45

Y

Technical Support Analyst

43

Y

Technical Support Analyst

36

Y

 

11

 